Citation Nr: 0032382	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-11 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.  

2.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to March 
1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which the RO denied an increase rating 
greater than 40 percent for a lumbosacral strain disability 
and denied service connection for a right hip disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected lumbosacral strain 
disability is manifested by complaints of chronic low back 
pain that radiates into his right leg, requiring pain 
medication, heating pad and a TENS unit, and objective 
evidence of loss of flexion range of motion due to pain, mild 
S1 level radiculopathy, and minimal loss of L5-S1 disc 
height.


CONCLUSION OF LAW

The criteria for an assignment of an increased rating for 
service connected lumbosacral strain have not been satisfied.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.71a Diagnostic Codes 5292, 5295 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board first notes that the veteran has not alleged that 
any records of probative value that may be obtained, and 
which have not already been associated with his claims 
folder, are available.  Accordingly, the Board finds that all 
relevant facts have been properly developed and the duty to 
assist the claimant has been satisfied.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (2000).

In considering the severity of the veteran's lumbosacral 
strain disability, it is essential to trace the medical and 
rating history of the disability.  38 C.F.R. §§ 4.1, 4.2 
(2000).  The RO granted service connection for lumbosacral 
strain in May 1982, with a 20 percent rating effective April 
1, 1982, the date following service separation.  The 
veteran's service medical records reveal that the veteran 
initially injured his back prior to entry into the Coast 
Guard in what was described as a trampoline accident.  After 
entry into the Coast Guard, the veteran complained that his 
duties as a fireman apprentice caused chronic low back pain 
and stiffness.  His low back pain complaints persisted.  A 
Medical Board conducted in October 1981 found that the 
veteran's primary diagnosis was "chronic and recurring 
lumbosacral sprain-strain syndrome".  The Board also found 
that this disability preexisted service but was aggravated by 
his Coast Guard service, and required a medical discharge 
from service.  Following service separation, a VA examination 
conducted in May 1982 resulted in a back diagnosis of chronic 
strain of the lumbosacral spine.  

In an August 1986 rating decision, the RO decreased the 
veteran's lumbosacral strain disability rating to 10 percent, 
effective November 1, 1986.  The RO concluded that objective 
findings did not support an evaluation greater than 10 
percent for the extent of the veteran's lumbosacral strain 
disability.  Subsequent rating actions, including a November 
1987 Board decision, continued the 10 percent lumbosacral 
strain disability rating.  In October 1998, the veteran 
requested an increased rating for his service connected back 
condition.  In a January 1999 rating decision, the RO granted 
an increased rating to 40 percent for the veteran's back 
condition, described as lumbosacral strain with severe 
limitation of motion.  The RO established the effective date 
of this 40 percent rating as May 11, 1998, the date of VA 
outpatient medical treatment that first showed an exacerbated 
low back condition.  This 40 percent rating remains in effect 
to the present time.           

The veteran appeals his 40 percent lumbosacral strain 
disability rating, contending that his symptomatology 
warrants a higher evaluation because he now experiences 
increased back pain requiring pain medication, use of a TENS 
unit and heat for this condition.  After a review of the 
record, the Board finds that the evidence is against a higher 
rating for this disability.  See 38 U.S.C.A. § 7104 (West 
1991 & Supp. 2000).

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5295-5292, for lumbosacral strain with 
severe limitation of motion.  Under DC 5295, a 40 percent 
rating is warranted for severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  This is the maximum rating allowed under DC 5295.  
Under DC 5292, a 40 percent rating is warranted for severe 
limitation of motion of the lumbar spine.  This is the 
maximum rating allowed under DC 5292.  

The most recent VA examination, from December 1998, revealed 
the veteran's complaints of daily low back pain that radiates 
into his right lower extremity and into his anterolateral 
thigh.  He describes his level of back pain as a 7 on a scale 
of 1 to 10.  The pain is worse in morning and mid-afternoon, 
and improves as the day progresses.  However, he denied any 
weakness, does not walk with a brace, cane or walker, and has 
not sought surgical intervention, epidural steroids or 
trigger point injections for his back pain.  Upon 
examination, his motor strength was 5/5, with no evidence of 
positive straight leg raise sign on the left, but positive on 
the right at 75 degrees.  A sensory examination was intact to 
light touch, and deep tendon reflexes were normal, active and 
symmetrical.  His gait showed a slightly antalgic component 
but no ataxia noted.  Range of motion of the spine was 
limited due to pain, with flexion of 20 degrees, extension of 
30 degrees, lateral flexion of 40 degrees and rotation of 35 
degrees.  X-rays of the lumbar spine revealed a normal 
lordotic curve, with no fracture, subluxation or 
spondylolisthesis noted.  There was evidence of minimal loss 
of disc height at the L5-S1 level.  The diagnostic assessment 
was low back pain, with mild S1 level radiculopathy and mild 
evidence of painful motion.  The loss of lumbar spine range 
of motion in flexion is secondary to pain.  The examiner also 
found that the veteran's hip pain complaints was referred 
pain from his lumbosacral strain.  However, the examiner also 
found that the veteran had no lumbosacral spine weakness, no 
excess fatigability or incoordination, and that his 
symptomatology did not preclude him from employability.       

In reviewing the evidence, the Board does not find that an 
increased rating is warranted under DC 5295 or 5292.  As 
previously stated, the 40 percent rating is the maximum 
rating allowed under either DC 5295 or 5292.  Furthermore, 
there is no evidence of listing of the spine, positive 
Goldthwaite's sign, or loss of lateral motion with osteo-
arthritic changes.  There is evidence of significant 
limitation of forward bending in standing position which, 
combined with the limitation of motion criteria under DC 
5292, is sufficient to satisfy a 40 percent rating.  The 
Board notes that the evidence shows that this loss flexion 
range of motion is secondary to pain.  Additionally, while 
the Board does not find that the evidence supports a finding 
of severe lumbosacral strain in accordance with DC 5295, the 
evidence of minimal loss of L5-S1 disc height is not 
inconsistent with some amount of narrowing or irregularity of 
the joint space.  While the Board is hardpressed to make a 
finding that the 40 percent criteria under either DC 5292 or 
5295 have been satisfied, individually, the total lumbosacral 
disability picture supports the 40 percent rating now 
assigned according to a combined rating under DC 5295-5292.  
Therefore, the Board finds that the current 40 percent rating 
is most appropriate and an increased rating is not warranted 
under DC 5295-5292.      

The Board considers whether the veteran's back condition 
merits a higher rating under other code sections for the 
spine.  After a review of the evidence, the Board concludes 
that DC's 5285 (residuals of fractured vertebra), 5286 
(complete bony fixation, or ankylosis, of the spine), 5289 
(ankylosis of the lumbar spine), 5293 (intervertebral disc 
syndrome), and 5294 (sacro-iliac injury and weakness) are not 
applicable to the veteran's low back disability as there is 
no evidence of fractured vertebra, ankylosis, intervertebral 
disc syndrome, or sacro-iliac injury.

The Board also considers all of the applicable regulations, 
including consideration of the limitation of function imposed 
by pain.  See 38 C.F.R. §§ 4.40, 4.45, (2000), DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Section 4.40 allows for VA to 
take functional loss into consideration when rating a 
disability of the musculoskeletal system, due to the 
inability to perform the normal working movements of the body 
with the normal excursion, strength, speed, coordination and 
endurance.  This loss may be due to any of a number of 
factors, such as absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology.  Functional loss may also be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Id.  
Section 4.45 directs consideration of joint disability due to 
less movement of the joint than normal, more movement than 
normal, weakened movement, excess fatigability, 
incoordination or impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, deformity 
or atrophy of disuse.  These criteria also consider 
instability of station, disturbance of locomotion, and 
interference with sitting, standing and weight bearing.  

The Board finds that an additional rating is not warranted 
pursuant to Sections 4.40 or 4.45.  The Board recognizes that 
the factors described under Sections 4.40 and 4.45 must be 
considered even though lumbosacral strain under DC 5295 
includes the element of pain in its criteria.  However, the 
evidence does not present such a level of painful motion to 
require an additional rating under Section 4.40.  The VA 
examiner from December 1998 objectively concluded that the 
veteran had mild evidence of painful motion or pain with use.  
The examiner also found no evidence of lumbosacral weakness, 
incoordination or excess fatigability.  Therefore, an 
additional rating under these criteria is not warranted. 

This disability rating for lumbosacral strain according to 
the Schedule does not, however, preclude the Board from 
granting a higher rating for this disability.  In Floyd v. 
Brown, 9 Vet. App. 88 (1996), the Court held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extra schedular rating is 
a component of the appellant's claim and the appellant had 
full opportunity to present the increased rating claim before 
the RO.  Bagwell, at 339.  Consequently, the Board will 
consider whether the veteran's claims for an increased rating 
for lumbosacral strain disability warrants the assignment of 
an extraschedular rating. 

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321(b)(1) (2000).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluation in this case is 
not inadequate.  A full range of ratings exists in the 
Schedule for greater disability of the lumbosacral spine.  
However, the record does not establish a basis to support a 
higher rating for this disability under the Schedule.  
Additionally, the Board finds no evidence of an exceptional 
disability picture in this case.  The record does not show 
that the veteran has required frequent hospitalization or 
treatment for his lumbosacral strain disability.  Also, it is 
not shown that this condition has markedly interfered with 
his employment.  The December 1998 VA examination report 
indicates that the veteran works full-time as a 
representative of Orkin Pest Control.  The evidence does not 
show that his back condition has markedly interfered with his 
ability to work.  Furthermore, the examiner from the December 
1998 VA examination opined that the veteran's low back 
condition does not preclude him from employment.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted in this case.


ORDER

Entitlement to an increased rating greater than 40 percent 
for lumbosacral strain is denied.


REMAND

The Board finds that further development is necessary in 
order to fairly adjudicate the veteran's service connection 
claim for a right hip disability.  The Board notes that there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, the veteran's right hip service connection claim 
is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals


 



